DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,967,827 to Campbell (Campbell). Campbell teaches a launder(17) made of ceramic (a ceramic launder) including a channel for conveying molten metal (see the figures for example) in a molten metal transfer system including a molten metal pump (32) and including a grate or filter (17) within the channel of launder, thereby showing all aspects of the above claims.
1-5, 7 and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0106441 A1 to Vincent (Vincent). Vincent teaches a molten metal launder (figures 1 and 2 for example) including a channel (3) centered in the launder where the launder is made of ceramic (see paragraph [0034] for example), where the channel may be either of a U shape (figure 1) or a V shape (figure 2), where the channel width is less than 50% of the launder width (see figure 1 for example) and the channel height is 50% or more of the launder height, thereby showing all aspects of the above claims.
Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,744,093 to Davis (Davis). Davis teaches a launder for moving molten metal (figures 2 and 8 for example) made of a ceramic (18) including a central channel or two channels (see figure 8 for example) where the channel width is 50% or more of the launder with at the channel top (se figure 2 for example), thereby showing all aspects of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Campbell, Davis or Vincent. As applied to claim 1 above, each of Campbell, Davis and Vincent teach a ceramic launder with a centered channel showing all aspects of the above claims except the specifically recited channel shapes or sizes, although the specification as originally filed and the claims as a whole allow for both the instantly recited shapes and sizes of the above claims and shapes and sizes outside of the claimed ranges. It has been held that motivation to alter the shape or size of a component of an apparatus without materially altering the effect of the component is a modification that would have been obvious to one of ordinary skill in the art at the time the invention was filed (see MPEP 2144.04 IV). In the instant case, motivation to alter the size or shape of the channel of any of Campbell, Davis or Vincent to any other equally useful size or shape would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Reeves et al, showing a further example of prior art launders, and US 2020/0360989 (the publication of the instant application) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk